Order                                                                                            Michigan Supreme Court
                                                                                                       Lansing, Michigan

  December 12, 2006                                                                                          Clifford W. Taylor,
                                                                                                                     Chief Justice

                                                                                                           Michael F. Cavanagh
                                                                                                           Elizabeth A. Weaver
  127983(44)                                                                                                      Marilyn Kelly
                                                                                                             Maura D. Corrigan
                                                                                                           Robert P. Young, Jr.
                                                                                                           Stephen J. Markman,
  IN RE FORFEITURE OF $180,975.00                                                                                         Justices
  ------------------------------------------------------
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                        SC: 127983
  v                                                                     COA: 249699
                                                                        Van Buren CC: 02-500459-CF
  $180,975.00 IN U.S. CURRENCY,
               Defendant,
  and
  TAMIKA SHANTE SMITH,

           Claimant-Appellant, 

  and 

  TODD FITZGERARLD FLETCHER, 

             Claimant.    

  _____________________________________

                       On order of the Chief Justice, the motion by plaintiff-appellee for
  extension of the time for filing their brief is considered and it is GRANTED.




                               I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 12, 2006                   _________________________________________
                                                                                   Clerk